             Case 1:20-cv-09928-CM Document 17 Filed 12/17/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

NELLA MANKO,
                              Plaintiff,                      20-CV-9928 (CM)
                     -against-                                ORDER OF DISMISSAL
LENOX HILL HOSPITAL, ET AL.,                                  UNDER 28 U.S.C. § 1651

                              Defendants.

COLLEEN McMAHON, Chief United States District Judge:

         By order dated July 11, 2013, the Court barred Plaintiff from filing any new action in

forma pauperis (IFP) without first obtaining from the Court leave to file. See Manko v.

Schlesinger, ECF 1:12-CV-9059, 11 (S.D.N.Y. July 11, 2013). Plaintiff brings this new pro se

action, but she does not seek leave to proceed IFP nor does she pay the filing fees. 1 The Court

therefore assumes for the purpose of this order that she seeks IFP status. Because Plaintiff has

not sought leave from the Court to file, the Court dismisses this action without prejudice for

Plaintiff’s failure to comply with the July 11, 2013 order.

         The Clerk of Court is directed to mail a copy of this order to Plaintiff and note service on

the docket. The Court certifies, pursuant to 28 U.S.C. § 1915(a)(3), that any appeal from this

order would not be taken in good faith, and therefore IFP status is denied for the purpose of an

appeal. See Coppedge v. United States, 369 U.S. 438, 444-45 (1962).

SO ORDERED.

Dated:       December 17, 2020
             New York, New York

                                                           COLLEEN McMAHON
                                                       Chief United States District Judge


         1
       Plaintiff labels the complaint as “fee paid,” but the Court has confirmed with its Finance
Department that Plaintiff has not paid the required fees.
